Exhibit 10.1
Michael Theis, Esq.
Peter Spivack, Esq.
Hogan and Hartson LLP
One Tabor Center, Suite 1500
1200 Seventeenth Street
Denver, Colorado 80202
December 17, 2009
Re: Spectranetics Non-Prosecution Agreement
Dear Messrs. Theis & Spivack:
1. On the understandings specified below, the United States Attorney’s Office
for the District of Colorado and the United States Department of Justice’s
Office of Consumer Litigation (collectively the “Offices”) will not criminally
prosecute The Spectranetics Corporation (“Spectranetics”), or any of its direct
or indirect subsidiaries, for any crimes (except for criminal tax violations as
to which these Offices cannot and do not make any agreement), of which the
Offices are aware, related to the conduct by or attributable to Spectranetics
that is described in Exhibit A to this agreement, attached hereto, in the
District of Colorado concerning a conspiracy to commit mail and wire fraud,
smuggling and or other import violations, and to violate provisions of the Food,
Drug and Cosmetic Act relating to Spectranetics medical devices from 2003 to
2008.
2. This Non-Prosecution Agreement (“NPA”) does not provide any protection
against prosecution for any crimes or other wrongdoing during the relevant time
period except as set forth above, and applies only to Spectranetics and its
direct and indirect subsidiaries, and not to any other entities nor any
individuals.
3. Spectranetics expressly understands that the protections provided to it by
this Agreement shall not apply to any successor entities, whether the
successor’s interest arises through a merger or plan of reorganization, unless
and until such successor formally adopts and executes this Agreement, with the
written consent of the Offices herein. The protections arising from this
Agreement will not apply to any purchasers of all or substantially all of the
assets of Spectranetics, unless such purchaser enters into a written agreement,
on terms acceptable to these Offices, agreeing in substance to undertake all
obligations set forth in this Agreement. Without limiting the effect of any
other provision of this agreement, these Offices understand and Spectranetics
agrees that should Spectranetics acquire, directly or indirectly, another
entity, via merger, purchase of all or substantially all of their assets or
otherwise, Spectranetics will make reasonable efforts to, and will be afforded a
prudent period of time to ensure, that the newly-acquired entity adopts and
implements a compliance program substantially similar in substance to that
adopted by Spectranetics as part of this Agreement and the Corporate Integrity
Agreement as described in Paragraph 7 herein.

 

 



--------------------------------------------------------------------------------



 



4. It is understood that Spectranetics:

  a.   shall truthfully and completely disclose all information with respect to
the activities of Spectranetics, its present and former officers and employees,
and others concerning all matters about which these Offices inquire of it, and
that such information can be used for any purpose except as otherwise limited by
this Agreement;

  b.   shall cooperate fully with these Offices, the United States Food and Drug
Administration (“FDA”), Immigration and Customs Enforcement, and any other law
enforcement or regulatory agencies designated by these Offices. This continued
cooperation shall include consenting to any order sought by these Offices
permitting disclosure to these Offices of any materials relating to compliance
with federal laws that constitute “matters occurring before the grand jury”
within the meaning of Rule 6(e) of the Federal Rules of Criminal Procedure;

  c.   shall, at these Offices’ request, use its best efforts promptly to secure
the attendance and truthful statements or testimony of any officer, agent, or
employee at any meeting or interview or before the grand jury or at any trial or
any court proceedings;

  d.   shall promptly provide these Offices, upon request, any document, record,
or other tangible evidence within its possession, custody, or control relating
to matters or conduct about which these Offices or any designated law
enforcement agency inquires;

  e.   shall promptly bring to these Offices’ attention all criminal conduct by
or criminal investigations of Spectranetics or its respective senior managerial
employees that come to the attention of Spectranetics’ Board of Directors or
senior management, as well as any administrative proceeding or civil action
brought by any governmental authority that alleges criminal violations by
Spectranetics; and,

  f.   acknowledges and understands that its future cooperation is an important
factor in the decision of these Offices to enter into this NPA, and
Spectranetics agrees to continue to cooperate fully with these Offices, and with
any other government agency designated by these Offices, regarding any issue
about which Spectranetics has knowledge or information with respect to
compliance with federal laws.

5. This agreement to cooperate does not apply to any information protected by
the attorney-client or attorney work-product privileges (“privileged
information”) and nothing in this NPA, including paragraphs 4(a) through
(f) above, shall be construed to require Spectranetics to provide any privileged
information to these Offices or any other government agency. This agreement to
cooperate shall not apply in the event that these Offices pursue a criminal
prosecution against Spectranetics. In the event that any materials or
information requested pursuant to paragraph 4 of this NPA contains trade
secrets, confidential commercial information, or other proprietary information
(“proprietary information”), such material or information shall be accompanied
by a prominent warning notifying the Offices of the proprietary status of the
materials and information, and these Offices will make every good faith effort
to protect the proprietary information from public disclosure.

 

Page 2 of 11



--------------------------------------------------------------------------------



 



6. Spectranetics accepts and acknowledges responsibility for, and agrees that it
will not contest, the facts as set forth in Exhibit A, incorporated herein by
reference. Spectranetics further agrees that neither it nor its subsidiaries,
through its present or future board of directors, attorneys, officers, agents,
or management employees, will make any public statements contradicting any of
the facts as set forth in Exhibit A. Any such contradictory public statement by
Spectranetics, its subsidiaries, its present or future board of directors,
attorneys, officers, agents or management employees, shall constitute a breach
of this Agreement, and Spectranetics would be subject to prosecution by these
Offices pursuant to the terms of this Agreement. The decision of whether any
public statement by any such person contradicting a fact contained in Exhibit A
will be imputed to Spectranetics for the purposes of determining whether
Spectranetics has breached this agreement shall be at the sole discretion of
these Offices. Upon these Offices’ reaching a determination that such a
contradictory statement has been made by Spectranetics, these Offices shall
notify Spectranetics and Spectranetics may avoid a breach of this Agreement by
publicly repudiating such statement after notification by these Offices. This
paragraph is not intended to apply to any statement made by any individual in
the course of any criminal, regulatory, or civil case initiated by the United
States against such individuals unless the individual is speaking on behalf of
Spectranetics.
7. It is further understood that Spectranetics shall, in conjunction with this
agreement: (a) adhere to and maintain the enhanced corporate compliance
procedures Spectranetics has implemented, including but not limited to the
measures described in Exhibit A; (b) execute a Civil Settlement Agreement with
the United States Attorney for the District of Colorado and the Frauds Section
of the Commercial Litigation Branch of the Department of Justice, and;
(c) execute a Corporate Integrity Agreement (“CIA”) with the Office of the
Inspector General for the United States Department of Health and Human Services
that will specify additional protections and procedures to prevent future
violations of law.
8. This Agreement, and Spectranetics’ obligations hereunder, shall remain in
effect for a term of (a) twenty-four (24) months from the day this Agreement is
executed or (b) the date upon which all prosecutions arising out of the conduct
described in the opening paragraph of this Agreement (involving Spectranetics,
its employees, or any others) are final, whichever is later.
9. It is understood that, should these Offices determine that Spectranetics has
committed any crimes during the term of this agreement, or that Spectranetics or
any of its representatives have given false, incomplete, or misleading testimony
or information, or should Spectranetics otherwise violate any provision of this
Agreement, Spectranetics shall thereafter be subject to prosecution for any
federal violation of which these Offices have knowledge, including perjury and
obstruction of justice; and, any such prosecution that is not time-barred by the
applicable statute of limitations on the date of the signing of this Agreement
may be commenced against Spectranetics, notwithstanding the expiration of the
statute of limitations between the signing of this Agreement and the
commencement of such prosecution.

 

Page 3 of 11



--------------------------------------------------------------------------------



 



10. Should these Offices determine, in good faith and in their sole discretion,
that during the term of this NPA that Spectranetics has committed any criminal
conduct subsequent to the Effective Date of this NPA, Spectranetics shall, in
the discretion of these Offices, thereafter be subject to prosecution by these
Offices for any criminal conduct subsequent to the Effective Date.
11. It is understood that if these Offices determine that Spectranetics has
committed any crime after signing this Agreement or that Spectranetics or any of
its representatives have given false, incomplete, or misleading testimony or
information, or has otherwise violated any provision of this Agreement, (a) all
statements made by Spectranetics’ representatives to these Offices, FDA,
Immigration and Customs Enforcement, or other designated law enforcement agents,
and any testimony given by Spectranetics’ representatives before a grand jury or
other tribunal, whether prior to or subsequent to the signing of this Agreement,
and any leads from such statement or testimony shall be admissible in evidence
in any criminal proceeding brought against Spectranetics; and (b) Spectranetics
shall assert no claim under the United States Constitution, any statute,
Rule 410 of the Federal Rules of Evidence, or any other federal rule that such
statements or any leads therefrom should be suppressed. It is the intent of this
Agreement to waive all rights in the foregoing respects.
12. Nothing in this Agreement shall be construed as a waiver of any
attorney-client or work-product privileges. Without limiting the generality of
the foregoing, Spectranetics specifically notes that the Offices executed a
search warrant at the premises of Spectranetics business on September 4, 2008,
and that Spectranetics did not and has not voluntarily waived any privileges
with respect to those documents. The Offices acknowledge that Spectranetics
promptly informed them that the Offices had likely taken certain privileged
information in executing the search warrants and that the Offices agreed not to
review such material as part of its investigation, thereby assuring that no
privileges were waived. Spectranetics agrees that any disclosure of material or
information to these Offices since January 1, 2009, that might otherwise be
protected under an attorney-client or any other privilege was done so by
Spectranetics voluntarily and of its own free will, and further agrees that such
disclosure was not predicate to the decision by these Offices to enter into this
agreement with Spectranetics.
13. It is further understood that Spectranetics and these Offices shall disclose
this Agreement to the public.
14. Nothing in this NPA affects in any way any civil, administrative, regulatory
claims, causes of action, or rights of any federal or state agency.
15. Nothing in this NPA restricts in any way the ability of these Offices to
investigate and prosecute any current or former Spectranetics officer, employee,
agent, or attorney.

 

Page 4 of 11



--------------------------------------------------------------------------------



 



16. It is understood that this NPA is limited to Spectranetics and these
Offices, and it cannot bind other federal, state, or local authorities. These
Offices will bring this NPA and the cooperation of Spectranetics, including its
compliance with its obligations under this NPA, to the attention of other
prosecuting offices, if accurate and requested to do so.
17. It is understood that by signing this Agreement, the parties representing
Spectranetics are certifying that they possess the authority to do so on behalf
of Spectranetics, and have obtained all necessary authority from the Board of
Directors of Spectranetics as required by the corporate by-laws that govern such
grants or authority.
18. With respect to this matter, from the date of the execution of this
Agreement forward, the Agreement supersedes all prior, if any, understandings,
promises and/or conditions between these Offices and Spectranetics. No
additional promises, agreements, and conditions have been entered into other
than those set forth in this letter and none will be entered into unless in
writing and signed by all parties.

            Sincerely,

DAVID GAOUETTE
Acting United States Attorney
      By:   /s/ Jaime Pena       JAIME PENA        Assistant U.S. Attorney
1225 17th Street
Suite 700
Denver, CO 80202 (303) 454-0100
Jaime.Pena2@usdoj.gov           /s/  John W. M. Claud  12/28/09     JOHN W. M.
CLAUD        Trial Attorney
Office of Consumer Litigation
Department of Justice
P.O. Box 386
Washington, D.C. 20044 (202) 514-5747
John.Claud@usdoj.gov

Counsel for the United States   

 

Page 5 of 11



--------------------------------------------------------------------------------



 



         

OF COUNSEL:
DAVID S. CADE
Acting General Counsel
MICHAEL M. LANDA
Acting Associate General Counsel
Food and Drug Division
ERIC M. BLUMBERG
Deputy Chief Counsel, Litigation
MICHAEL VARRONE
Associate Chief Counsel
U.S. Department of Health and
Human Services
Office of the General Counsel
5600 Fishers Lane, GCF-1
Rockville, Maryland 20857

 

Page 6 of 11



--------------------------------------------------------------------------------



 



AGREED AND CONSENTED TO

              /s/ Emile Geisenheimer       12/17/2009    
 
Emile Geisenheimer
     
 
Date    
Chairman of the Board and Chief Executive Officer
           
The Spectranetics Corporation
           
 
           
APPROVED:
           
 
            /s/ Peter Spivack       12/22/2009    
 
Peter Spivack, Esq.
     
 
Date    
Attorney for The Spectranetics Corporation
           
 
            /s/ Michael Theis       12/18/2009    
 
Michael Theis, Esq.
     
 
Date    
Attorney for The Spectranetics Corporation
           

 

Page 7 of 11



--------------------------------------------------------------------------------



 



EXHIBIT A
In any criminal prosecution or regulatory action brought by the United States,
the following statement shall be admissible against the Spectranetics
Corporation (hereafter, “Spectranetics”) and/or any of its subsidiaries, as
agreed to in Paragraph 11 of the Non-Prosecution Agreement.
Spectranetics is based in Colorado Springs, Colorado. Spectranetics manufactures
medical lasers and peripheral devices associated with them. Those peripheral
devices include catheters that serve as intravenous sleeves that contain optical
fibers that deliver laser energy to the treatment location within the
vasculature. Physicians use the lasers and peripheral devices to perform a
number of different procedures, including atherectomies, which are types of
procedures that remove plaque buildup from arteries or vein grafts in order to
ease blood flow.
The U.S. Food and Drug Administration’s (“FDA”) Center for Devices and
Radiological Health (“CDRH”) has determined that Spectranetics’ lasers are
Class III medical devices. Spectranetics’ laser catheters are Class II and III
devices.
CORAL and CORAL REEF Studies
Spectranetics is the holder of an FDA-approved pre-market application (“PMA”)
for the CVX-300 Excimer Laser system, PMA P910001, for use in patients with
coronary artery disease. As part of that PMA, FDA has approved the Spectranetics
ELCA (“Excimer Laser Coronary Angioplasty”) Laser Catheters for the treatment of
saphenous vein bypass grafts that have become occluded; that is, to remove
arterial plaque constricting blood flow through the transplanted vessels that
form the bypass.1 Spectranetics’ FDA-approved PMA does not include a conditional
requirement that physicians also use distal protection when using the device.
Distal protection is a device such as a mesh basket or other vascular safety
device that collects plaque and other debris that may become dislodged during
such procedures.
Spectranetics devised, implemented, and maintained a study named “CORAL”
(COronary graft Results after Atherectomy with Lasers), which occurred between
May 2003 and December 2004. CORAL’s clinical objectives were to: (1) test the
ability of Spectranetics’ lasers to dissolve or disintegrate plaque, obviating
the need for the use of distal protection; and, (2) study angiographic results
and 30-day major adverse cardiac events (“MACE”) after procedures in which
doctors used Spectranetics’ excimer laser. The procedures included in CORAL did
not use distal protection.
 

      1   Occluded vessels can be treated by either angioplasty, the widening of
the vessel through the use of stents and balloons, or through atherectomy, the
removal of plaque from the vessel.

 

Page 8 of 11



--------------------------------------------------------------------------------



 



The objective of CORAL was to compare the MACE rates from CORAL patients to
those of a previous study in 2002, the “SAFER” study,2 that measured MACE rates
in procedures using only stents and balloon catheters. The SAFER study concluded
that distal protection was warranted in angioplasty procedures using stents and
balloon catheters in order to markedly decrease the risk of adverse events.
Spectranetics compensated each participating doctor per patient whom he or she
enrolled in the study, apart from the doctor’s Medicare or insurance billing for
the procedure. Spectranetics maintained oversight over the study, and was fully
aware of the results. The original enrollment goal of the study was for 250
patients. Following initial difficulty with enrollments, Spectranetics reduced
the goal to 150 patients in late 2003 or early 2004. The final enrollment of 142
total patients consisted of 97 patients whose angiographic results Spectranetics
actually assessed.
Also in 2003, Spectranetics initiated the CORAL REEF (COronary graft Results
after Atherectomy with Laser: REtrieval of Emboli with a Filter) study, which
enrolled ten patients. In CORAL REEF, the participating physicians used distal
protection to collect embolic plaque and/or debris that lasers dislodged but did
not disintegrate. The objective of CORAL REEF was to study outcomes after laser
coronary atherectomy and stenting in saphenous vein bypass grafts, which
included an analysis of embolic debris collected by use of distal protection.
Spectranetics arranged for the examination of the volume and size of retrieved
particles in order to demonstrate the feasibility of retrieval and measurement
of debris produced by vascular intervention in vein grafts.
Spectranetics ended both CORAL and CORAL REEF in late 2004. MACE rates in the
CORAL study were higher than expected. CORAL REEF ended upon its completed
enrollment of ten patients.
A Spectranetics 10-Q filing with the Securities and Exchange Commission on
May 11, 2005, summarized the results from CORAL and CORAL REEF.
Spectranetics first reported to the FDA a summary and bibliography of the
results from the CORAL and CORAL REEF registries in its 2008 annual report for
the CVX-300, which was filed in September 2009.
 

      2   The Saphenous vein graft Angioplasty Free of Emboli Randomized
(“SAFER”) trial was an 801-patient study in which patients undergoing saphenous
vein graft intervention underwent either stenting with a conventional guidewire
or stenting with a distal protection device.

 

Page 9 of 11



--------------------------------------------------------------------------------



 



FMD Guidewires
From approximately May 2005 until November 2007, Spectranetics was negotiating
with Japanese manufacturer Future Medical Design Co., Ltd. (“FMD”) to become a
distributor for catheter guidewires that FMD would produce in Japan. During the
relevant time period, no catheter guidewires manufactured by FMD were the
subject of: (1) an FDA-approved pre-market approval application, under 21 U.S.C.
§ 360e(a)(2) and 21 C.F.R. Part 814; (2) a “510(k) clearance” based on
substantial equivalency to a device already placed into one of the three
statutory classification categories, under 21 U.S.C. §§ 360c(a)(1) and 360(k)
and 21 C.F.R. Part 807 — Subpart E; (3) an investigational device exemption
under 21 U.S.C. § 360j(g), for the use of a device on humans on an experimental
basis; or (4) an exemption for certain devices as set forth in 21 U.S.C. §
360(l).
Spectranetics, through the actions of officers, managers, agents, and other
employees acting on behalf of Spectranetics, caused the FMD guidewires, which
lacked FDA approval and clearance, and lacked any exemption from such approval
or clearance, to be imported into the United States, and, knowing the devices
did not have FDA approval or clearance, or an exemption from such approval or
clearance, distributed them in interstate commerce to physicians for use in
humans. Spectranetics concluded that no more than ten wires were distributed for
such purposes. Certain Spectranetics officers, managers, agents, and other
employees involved in this distribution were aware that the physicians were
using guidewires that lacked approval, clearance, or any exemption from approval
or clearance. Upon their entry into the United States, the guidewires were not
accurately declared or classified to Customs as medical devices or medical
equipment by the individuals who brought them in, or caused them to be imported.
BMT Balloons
From approximately October 2007 until September 2008, Spectranetics was also
negotiating with German manufacturer Bavaria Medizin Technologie (“BMT”) to
become a distributor for Percutaneous Transluminal Angioplasty (“PTA”) balloons,
which BMT manufactures in Germany. Additionally during this time, certain
Spectranetics officers, managers, agents, and other employees accepted receipt
from BMT of guidewires manufactured by BMT. During the relevant time period,
neither PTA balloon catheters nor guidewires manufactured by BMT were the
subject of an FDA-approved pre-market approval application, under 21 U.S.C. §
360e(a)(2) and 21 C.F.R. Part 814; (2) a “510(k) clearance” based on substantial
equivalency to a device already placed into one of the three statutory
classification categories, under 21 U.S.C. §§ 360c(a)(1) and 360(k) and 21
C.F.R. Part 807 — Subpart E; (3) an investigational device exemption under 21
U.S.C. § 360j(g), for the use of a device on humans on an experimental basis; or
(4) an exemption for certain devices as set forth in 21 U.S.C. § 360(l).

 

Page 10 of 11



--------------------------------------------------------------------------------



 



Spectranetics, through the actions of officers, managers, agents, and other
employees acting on behalf of Spectranetics, caused the BMT balloons, which
lacked FDA approval and clearance, and lacked any exemption from such approval
or clearance to be imported into the United States and, knowing the devices did
not have FDA approval or clearance, or an exemption from such approval or
clearance, distributed them in interstate commerce to physicians for use in
humans. Spectranetics concluded that no more than five balloons were distributed
for such purposes. Certain Spectranetics officers, managers, agents, and other
employees involved in this distribution were aware that the physicians were
using balloons that lacked approval, clearance, or any exemption from approval
or clearance. Upon their entry into the United States, the balloons were not
accurately declared or classified to Customs as medical devices or medical
equipment by the individuals who brought them in, or caused them to be imported.
The Offices’ Investigation and Responsive Corporate Actions
As discussed above, on September 4, 2008, agents from FDA’s Office of Criminal
Investigations and from Immigrations and Customs Enforcement executed a federal
search warrant at Spectranetics corporate headquarters in Colorado Springs,
Colorado. After the execution of the search warrant, Spectranetics revised its
FDA compliance procedures, and its internal investigation determined that
wrongdoing was limited to a certain number of officers, managers, agents, and
other employees.
Spectranetics has cooperated with these Offices in their investigation into any
wrongdoing committed by officers or employees, and continues to do so.
Spectranetics has also taken remedial measures, including but not limited to:
(1) responsive personnel actions; (2) disclosing its own research and scientific
information relating to the above described incidents that was helpful to the
investigation by these Offices; (3) providing additional specific company wide
formal training on FDA compliance procedures; (4) issuing further FDA compliance
guidelines to all of its officers or employees; (5) continuing to retain and
consult with counsel familiar with FDA laws and regulations; (6) improving its
FDA compliance hotline complaint process, and providing additional training to
compliance personnel on procedures for investigating complaints; (7) creating a
corporate compliance charter and compliance auditing system; and (8) appointing
a Chief Compliance Officer.

 

Page 11 of 11